COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


MISTY GIBSON
                                                                 MEMORANDUM OPINION *
v.     Record No. 0014-09-3                                          PER CURIAM
                                                                     MAY 26, 2009
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                               William D. Broadhurst, Judge

                 (Thomas E. Wray, on brief), for appellant. Appellant submitting on
                 brief.

                 (William M. Hackworth, City Attorney; Heather P. Ferguson,
                 Assistant City Attorney, on brief), for appellee. Appellee
                 submitting on brief.

                 (Marta J. Anderson, on brief), Guardian ad litem for the minor child.
                 Guardian ad litem submitting on brief.


       Misty Gibson (mother) appeals the trial court’s order terminating her parental rights to her

son, N.B., under Code § 16.1-283(C)(1), (C)(2) and (E). On appeal, mother challenges the proof

of conditions necessary for termination pursuant to Code § 16.1-283(C)(1) and (C)(2), and does

not challenge the proof of conditions necessary for termination under Code § 16.1-283(E). For

the following reason, we affirm the trial court’s decision.

       In Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 3, 614 S.E.2d 656,

657 (2005), a parent appealed to this Court from the trial court’s decision to terminate her

parental rights pursuant to Code § 16.1-283(C)(2) and Code § 16.1-283(E)(i). On appeal, she

contended the evidence did not support the termination under Code § 16.1-283(C)(2), but she did

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
not challenge the sufficiency of the evidence to sustain the termination pursuant to Code

§ 16.1-283(E)(i). This Court found that, in light of the unchallenged termination pursuant to

Code § 16.1-283(E)(i), it was not required to consider the sufficiency of the evidence to support

the termination under Code § 16.1-283(C)(2). Fields, 46 Va. App. at 8, 614 S.E.2d at 659.

       Here, likewise, mother does not challenge the termination pursuant to Code

§ 16.1-283(E). Accordingly, we need not consider mother’s challenge to the termination under

Code § 16.1-283(C)(1) and (C)(2).

       Accordingly, we affirm the trial court’s decision.

                                                                                        Affirmed.




                                               -2-